Citation Nr: 1400431	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the helpless child of the Veteran for purposes of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1943 to April 1946.  He died May 1969.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the RO in Nashville, Tennessee.  The appellant testified before the undersigned at a May 2013 Board hearing in Nashville, Tennessee.  A transcript has been associated with the file.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The appellant has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  The Veteran died in May 1969.

2.  The appellant is the Veteran's daughter and was born in January 1955.

3.  The appellant married L.S. in May 1979.

4.  The appellant's marriage was not void or annulled.

5.  The appellant's marriage was terminated by divorce decree in November 1999.
CONCLUSION OF LAW

The criteria for entitlement to DIC benefits for the appellant as a helpless child of the Veteran have not been met.  38 U.S.C.A. §§ 101(4)(A), 103(e), 1310, 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.53, 3.55, 3.57 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA bears duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As will be explained, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  Similarly, any discussion regarding Bryant v. Shinseki, 23 Vet. App. 488 (2010) is not required with regard to this issue.

Helpless Child Status

An eligible child of a Veteran may be entitled to DIC upon the Veteran's death.  38 U.S.C.A. §§ 1310, 1318.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.57(a)(1).  The Veteran died in May 1969.  The appellant was born in January 1955 and is the Veteran's daughter.  She contends that she is entitled to benefits as an unmarried child of a veteran permanently incapable of self-support.

Under both statute and regulation, "helpless child" status contains three elements, child status, lack of marriage, and permanent incapacity of self-support before the age of 18.  A marriage of the child terminates entitlement to benefits.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1); VA Adjudication Manual M21-1MR III.iii.7.5.a.  

Marriage of a child shall not bar the furnishing of benefits in two situations.  First, a marriage is not a bar to benefits if the marriage was void or had been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  Second, on or after January 1, 1975, marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such child provided that the marriage: (i) Has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by either party or by collusion.  38 C.F.R. § 3.55(b)(2).  

The appellant testified before the undersigned that she married L.S. in May 1979.  She testified further that L.S. had engaged in adultery and was physically abusive toward her.  She testified that she lived separately from L.S. since 1984 or 1985.  She reported that they were divorced in November 1999.  A November 1999 divorce decree of the Circuit Court of Thirtieth Judicial District of Tennessee supports her testimony regarding the existence of the marriage and its termination.  

The evidence does not show that the appellant's marriage was rendered void or annulled.  The appellant has not contended that the marriage was void or annulled.  Moreover, a divorce decree could not be legally entered if the marriage was void or annulled.  The Board finds that the appellant's marriage to L.S. was not void or annulled.  Thus, the first exception to the marriage bar is not applicable.  38 C.F.R. § 3.55(b)(1).

The appellant's marriage was terminated by divorce decree in November 1999.  Therefore, the marriage was not terminated, by death or divorce, prior to November 1, 1990.  Even if the divorce was secured by fraud or collusion, the fact that it occurred after October 31, 1990 renders any such malfeasance irrelevant.  The second exception to the marriage bar is not applicable.  38 C.F.R. § 3.55(b)(2).  

The appellant testified before the undersigned that she separated from L.S. prior to November 1, 1990 based on his misconduct during the marriage.  She asked that the Board consider that she did not live with her husband from 1985 to 1999 as a form of termination of the marriage prior to November 1, 1990.  Continuous cohabitation is a requirement for validity of marriages for recognition as a surviving spouse, not for recognition as a child.  See 38 C.F.R. § 3.53 (2013).  The appellant is the Veteran's daughter and the cohabitation requirements do not apply to her case.  The regulation recognizes only two forms of marriage termination, death and divorce, for a child.  38 C.F.R. § 3.55.  The Board cannot create another form of marriage termination.  38 C.F.R. § 19.5 (2013).  The Board is without authority to grant benefits simply because the result might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In light of the foregoing, the Board finds that the appellant is not the unmarried child of the Veteran.  Neither exception to the marriage bar is applicable in this case.  The essential facts of this case are not in dispute.  Inquiry into the second, permanent incapacity of self-support, element of helpless child status is moot because the appellant is not the "unmarried" child of the Veteran.  See 38 C.F.R. § 3.57.  In a case such as this where the law is dispositive based on undisputed facts, the claim must be denied due to the absence of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Recognition as the helpless child of the Veteran for purposes of DIC is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


